DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of the amendment filed on April 6, 2022.
Claims 24-29 have been cancelled, new claims 33 and 34 has been added.
Claims 1-3, 5-11, 14-16, 30, 31, 33 and 34 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 6, 2022 has been considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on April 13, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,193,562 and U.S. Patent No. 11,173,781 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Election/Restrictions
Claims 1-3, 5-11, 14-16, 30, 31 allowable. The restriction requirement between species 1-6 , as set forth in the Office action mailed on September 21, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of September 21, 2021 is partially withdrawn.  Claims 12, 13, 23,  and 32 , directed to species 2-5 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 4 and 17-22, directed to species 6 remain withdrawn from consideration because they do not all  require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles P. Schmal on April 13, 2022.
The application has been amended as follows: 
Claims 4 and 17-22 have been cancelled.
Response to Arguments
Applicant’s arguments, see pages 7 and 8, filed April 6, 2022, with respect to claims 1-3, 5-11, 14-16, 30, 31, 33 and 34 have been fully considered and are persuasive.  The rejection of January 6, 2022 has been withdrawn. 
Allowable Subject Matter
Claims 1-3, 5-16, 23 and 30-34 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate or render obvious a powertrain system having two electric motors, two planetary gears, wherein the at least two planetary gears and the clutch are located downstream from the first electric motor and the second electric motor; wherein the first electric motor, the second electric motor, the at least two planetary gears, and the output are arranged in a centerline arrangement along a rotational axis; and wherein the first electric motor and the second electric motor are disposed next to one another without any gearing or clutches therebetween and the remaining structure of claim 1.
The prior art does not anticipate or render obvious a powertrain system having two electric motors; wherein the first electric motor has an uninterrupted connection to the output and the second electric motor has an interruptible connection to the output; wherein the interruptible connection includes a clutch and a single planetary gear, wherein the first electric motor, the second electric motor, and the output are arranged in a centerline arrangement along a rotational axis; and a first electric motor and the second electric motor are disposed next to one another without any gearing or clutches therebetween and the remaining structure of claim 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655